Citation Nr: 0019030	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-30 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and K.P.



ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran, who served on active duty from November 1956 to 
January 1977, died in December 1996.  The appellant has been 
recognized as his surviving spouse.

This appeal stems from a February 1997 rating decision of the 
RO that denied entitlement to service connection for the 
cause of the veteran's death.

During a November 1998 RO hearing, there was some indication 
that the veteran had received VA treatment.  The RO requested 
records from the VA Medical Center in Denver, Colorado, as 
had been indicated, and also attempted to obtain records from 
the VA Medical Center in Ft. Lyon, Colorado, which had also 
been implicated as a possible location where any unobtained 
VA records might be.  No records were found at either 
facility, and the Board finds that there is no further 
indication that any relevant VA records are available that 
might be obtained. See Bell v. Derwinski, 2 Vet. App. 611 
(1992); cf. Constantino v. West, 12 Vet. App. 517 (1999).


FINDINGS OF FACT

1.  At the time of the veteran's death, he was service-
connected for diabetes mellitus, rated as 20-percent 
disabling; asthma, rated as 10-percent disabling; 
hemorrhoids, rated as being noncompensable; and dermatitis, 
rated as being noncompensable.  The combined rating was 30 
percent.

2.  There is not a reasonable possibility of a valid claim 
concerning whether the cause of the veteran's death was 
incurred in, or aggravated by, service.


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for the cause of the veteran's death has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(1999).

2.  The appellant is not entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. 
§§ 3.22 (and as amended by 65 Fed. Reg. 3388-3392, effective 
January 21, 2000), 20.1106 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail.  In 
such a case, there is no duty to assist her further in the 
development of such claim because such additional development 
would be futile.  38 U.S.C.A. § 5107.  In fact, further such 
development may be contrary to law.  Morton v. West, 12 Vet. 
App. 477 (1999).  As will be explained below, we find that 
the appellant's claim for the cause of the veteran's death is 
not well grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The law generally provides that when any veteran dies after 
December 31, 1956, from a service-connected or compensable 
disability, such veteran's surviving spouse, children and 
parents shall be paid dependency and indemnity compensation.  
The standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under 38 U.S.C.A. Chapter 11, infra.  38 U.S.C.A. § 1310.  
See 38 C.F.R. § 20.1106.

A survivor of a deceased veteran is also generally eligible 
for dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 if (1) the veteran was in actual receipt of a 100-
percent disability rating for ten years prior to death, (2) 
the veteran would have been in receipt of a 100-percent 
disability rating for such time but for clear and 
unmistakable error in a final RO or Board decision, or (3) if 
under the specific and limited exceptions under Carpenter v. 
West, 11 Vet. App. 140 (1998) or Wingo v. West, 11 Vet. 
App. 307 (1998), the veteran was "hypothetically" entitled 
to a 100-percent disability rating for the required period of 
time.  38 C.F.R. § 3.22 (as amended by 65 Fed. Reg. 3388-
3392, effective January 21, 2000); cf. Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Carpenter case applies to cause-
of-death claims filed prior to March 1992, and the Wingo case 
applies to situations where no final VA decision regarding 
the veteran's level of disability had been made which would 
affect a survivor's claim under 38 U.S.C.A. § 1318(b)(1).  
Marso v. West, 13 Vet. App. 260 (1999).

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131, 
1137; 38 C.F.R. § 3.303.  Special presumptive provisions 
provide that if a malignant tumor becomes manifest to a 
degree of 10 percent within one year of separation from 
service, such condition will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The existence of such a presumption of service incurrence, 
however, does not prevent a showing of direct service 
incurrence of any disability.  38 C.F.R. § 3.303(d).  Compare 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994) (a radiogenic 
disease not listed in the presumptive service provisions 
precluded service connection on a presumptive basis, but did 
not preclude service connection on a direct basis).

Generally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312.

As noted, the threshold question that must be resolved, 
however, is whether the claim is well grounded.  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  An 
allegation that a disorder is service connected is not 
sufficient; the claimant must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

For service connection for the cause of death of a veteran, 
the first well-groundedness requirement, evidence of a 
current disability, will always have been met (the current 
disability being the condition that caused the veteran to 
die), but the last two requirements must be supported by 
evidence of record.  Ramey v. Brown, 9 Vet. App. 40, 46 
(1996).  Cf. Reiber v. Brown, 7 Vet. App. 513, 516 (1995) 
(regarding well groundedness for secondary service connection 
claims); see 38 C.F.R. § 3.310 (1999).

In this case, the service medical records show that the 
veteran reported a history of asthma as early as June 1963; 
the condition being noted by history on a February 1976 
retirement examination report.  Objectively at that time, 
however, the lungs and chest were normal.  Following 
discharge, the veteran was granted service connection for 
diabetes mellitus, asthma, hemorrhoids and dermatitis.

In February 1989, at St. Francis Hospital, the veteran was 
apparently first diagnosed with Parkinson's disease.

As a retiree, the veteran received treatment from a United 
States Air Force medical facility.  Extensive treatment 
records from about February 1986 to December 1996 have been 
obtained, including the records regarding his final 
hospitalization there.  In November 1996, during a 
hospitalization that continued into the next month, he 
underwent surgery for a closed bowel obstruction.  Although a 
history of diabetes mellitus was noted, it was stated that 
this was questionable--the veteran did not manifest any 
evidence thereof during this hospitalization.  Discharge 
diagnoses included right middle lobe pneumonia on admission; 
severe Parkinson's disease with a bedridden state, a weak-to-
absent gag reflex and a chronic need for gastrotomy tube 
feedings; and a pulmonary aspiration event with a 
deteriorating pulmonary status.

In December 1996, the veteran was readmitted to that facility 
on an emergency basis, following an onset of coughing 
approximately two hours after a gastrostomy tube feeding.  On 
admission he was in moderately severe respiratory distress, 
with severe tachypnea and oxygen saturation "in the mid 
80s."  It was noted that the veteran had severe end-stage 
Parkinson's disease and had been bedridden for some time.  He 
had been receiving all his feedings via a gastronomy tube for 
a number of years.  He was still recuperating from the 
abdominal surgery; his postoperative course had been 
complicated by prolonged ileus and aspiration pneumonia, from 
which he was still recovering, as well as for the onset of 
paroxysmal atrial fibrillation.  Objective findings regarding 
the chest revealed bilateral scattered rhonchi.  During his 
stay he was transfused and provided a ventilator.  The day 
prior to his death, the veteran was noted to be gurgling; a 
small amount of brown guaiac-positive material was suctioned 
from his pharynx, and a large amount of guaiac-positive 
"coffee ground appearing" material was suctioned from his 
gastrostomy tube.  The following day he was unresponsive, 
becoming apneic and pulseless.  His final diagnoses at death 
were of bilateral aspiration pneumonia, recurrent; recurrent 
ileus; chronic obstructive airway disease; severe Parkinson's 
disease and anemia.

The immediate cause of death noted on the certificate of 
death was stated to have been respiratory failure, due to or 
as a consequence of aspiration pneumonia, which in turn was 
due to or as a consequence of severe refractory Parkinson's 
disease.  The veteran's Parkinson's disease was indicated to 
have had an onset of five years prior to death; the 
aspiration pneumonia had an onset of one month prior to 
death; and the respiratory failure immediately causing death 
had an onset of only minutes.

As noted, in November 1998, the appellant testified at a RO 
hearing.  It was contended that it would be speculative to 
dismiss the features of the service-connected asthma with 
respect to the cause of the veteran's death.  A witness, 
P.K., indicated that she helped the appellant care for the 
veteran, including feeding and giving him his medicines.  
Neither claimed to be medically trained or expert with 
respect to Parkinson's disease or respiratory ailments.  The 
witness recalled the veteran's wheezing, although not much of 
it prior to the diagnosis of Parkinson's disease.

At the time of the veteran's death, he was service-connected 
for diabetes mellitus, rated as 20-percent disabling; asthma, 
rated as 10-percent disabling; hemorrhoids, rated as being 
noncompensable; and dermatitis, rated as being 
noncompensable.  The combined rating was 30 percent.

On the facts of this case, the appellant has not submitted a 
well-grounded claim of entitlement to service connection for 
the cause of the veteran's death.  There is no medical 
evidence linking any of the service-connected disabilities to 
death, i.e. there is no medical evidence showing that the 
service-connected asthma or any other service-connected 
disability was in any way implicated in the veteran's death.  
Likewise, there is no medical evidence in the record 
otherwise showing that the actual causes of death somehow had 
an onset or aggravation in service.

While the appellant is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Stadin v. Brown, 8 Vet. App. 280, 284 (1995); see Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Here, the appellant has not submitted any medical 
opinion or other medical evidence which supports her claim 
and credibly ties the cause of the veteran's death to 
service.  Thus, this claim may not be considered well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107.

Likewise, the appellant is not entitled to dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318, since 
she has not submitted a well-grounded claim.  The Board notes 
that veteran was not rated at 100 percent due to service-
connected disabilities for the ten years prior to death and 
the appellant has not submitted any evidence that would 
demonstrate he should have been rated otherwise.  She has not 
claimed clear and unmistakable error in any prior rating 
decision.  In any event, the Marso line of cases, supra, do 
not permit the appellant to prevail on such an implausible 
claim.  Thus, even though the RO apparently did not consider 
§ 1318, this was harmless error.  See Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997).

Since the claim of service connection for the cause of the 
veteran's death is not well grounded, it must, accordingly, 
be denied.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Edenfield v. Brown, 8 Vet. App. 384 (1995).

Since the claim of entitlement to service connection for the 
cause of the veteran's death is not held to be well grounded, 
the benefit-of-the-doubt rule does not apply in the 
adjudication thereof.  Holmes v. Brown, 10 Vet. App. 38 
(1997).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


